Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. patent 11,056,464 (hereinafter ‘464). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following. 
With respect to claim 1, US patent ‘464 discloses:
 A structure comprising (Claim 1): a first package comprising (Claim 1); a device die comprising (Claim 1); a topmost surface at a first vertical level (Claim 1); a bottommost surface at a second vertical level, and a first center in a top view of the first package (Claim 1); an encapsulant encapsulating the device die therein (Claim 1); a plurality of redistribution lines over the device die (Claim 1); and a first plurality of metal pads underlying the device die, wherein the first plurality of metal pads surround the device die in the top view of the first package, and the first plurality of metal pads comprise bird-beaks pointing to the first center of the device die (Claim 1).
With respect to claim 11, US patent ‘464 discloses: A structure comprising:
a device die comprising a first center (Claim 13); an encapsulant encapsulating the device die therein (Claim 13); and a first plurality of metal pads comprising: a plurality of corner pads underlying and vertically offset from the device die, wherein the first plurality of metal pads comprise a metal pad immediately neighboring a corner of the device die, and in a top view of the structure, the metal pad comprises a bird-beak pointing to both of the corner of the device die and the first center of the device die (Claim 13).
With respect to claim 17, US patent ‘464 discloses: 
A package comprising (Claim 17):
a device die (Claim 17); and a plurality of metal pads below the device die, wherein the plurality of metal pads comprise (Claim 17): a first metal pad overlapped by the device die, wherein the first metal pad comprises a first round portion and a first bird-beak (Claim 17); and a second metal pad vertically offset from the device die, wherein the first
metal pad and the second metal pad are immediately neighboring to each other, wherein the second metal pad comprises a second round portion and a second bird-beak, and both of the first bird-beak and the second bird-beak point to a center of the device die in a top view of the structure (Claim 17).
Dependent claims 2-10, 12-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. patent 11,056,464 and/or by virtue of dependency on independent claims.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 9,929,126 (hereinafter ‘126). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following. 
With respect to claim 1, US patent ‘126 discloses:
 A structure comprising (Claim 1): a first package comprising (Claim 1); a device die comprising (Claim 1); a topmost surface at a first vertical level (Claim 1); a bottommost surface at a second vertical level, and a first center in a top view of the first package (Claim 1); an encapsulant encapsulating the device die therein (Claim 1); a plurality of redistribution lines over the device die (Claim 1); and a first plurality of metal pads underlying the device die, wherein the first plurality of metal pads surround the device die in the top view of the first package, and the first plurality of metal pads comprise bird-beaks pointing to the first center of the device die (Claim 1).
With respect to claim 11, US patent ‘126 discloses: A structure comprising:
a device die comprising a first center (Claim 8); an encapsulant encapsulating the device die therein (Claim 8); and a first plurality of metal pads comprising: a plurality of corner pads underlying and vertically offset from the device die, wherein the first plurality of metal pads comprise a metal pad immediately neighboring a corner of the device die, and in a top view of the structure, the metal pad comprises a bird-beak pointing to both of the corner of the device die and the first center of the device die (Claim 8).
With respect to claim 17, US patent ‘126 discloses:: 
A package comprising (Claim 16):
a device die (Claim 16); and a plurality of metal pads below the device die, wherein the plurality of metal pads comprise (Claim 16): a first metal pad overlapped by the device die, wherein the first metal pad comprises a first round portion and a first bird-beak (Claim 16); and a second metal pad vertically offset from the device die, wherein the first metal pad and the second metal pad are immediately neighboring to each other, wherein the second metal pad comprises a second round portion and a second bird-beak, and both of the first bird-beak and the second bird-beak point to a center of the device die in a top view of the structure (Claim 16).
Dependent claims 2-10, 12-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 9,929,126 and/or by virtue of dependency on independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al (US 2013/0280826, hereinafter Scanlan) 
With respect to claim 1, Scanlan discloses a package comprising a structure (Fig. 13E) comprising: a first package (380) comprising: a device die (334) comprising: a topmost surface at a first vertical level (top surface of die 334 has a first vertical level); a bottommost surface at a second vertical level (bottom surface of 334 has a second vertical level), and a first center in a top view of the first package (center of the package from the top view); an encapsulant (366) encapsulating the device die therein; a plurality of redistribution lines (354 and 390) over the device die.
Scanlan in the same embodiment does not explicitly disclose a first plurality of metal pads underlying the device die, wherein the first plurality of metal pads surround the device die in the top view of the first package, and the first plurality of metal pads comprise bird-beaks pointing to the first center of the device die.
Scanlan in the second embodiment discloses a first plurality of metal pads (290 of fig. 11G) underlying the device die, wherein the first plurality of metal pads surround the device die in the top view of the first package (290 is on both sides of the die when considering from the top view), and the first plurality of metal pads comprise bird-beaks pointing to the first center of the device die (290 of fig. 11F) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s first embodiment by adding Scanlan’s second embodiment disclosure in order to connect different components of a semiconductor device.
With respect to claim 2, Scanlan discloses wherein in the top view of the first package, the first package comprises a second center, and wherein the first center is offset from the second center (Fig. 3 A & B), a center can be at different points when considering (the center can be different when having different x-y position than that of the normal).
With respect to claim 3, Scanlan discloses wherein one of the bird-beaks of the first plurality of metal pads points to the first center, and further points toward a direction misaligned from the second center (Fig. 5A, 5B & 13F; one point towards the center while the other one does not point towards the center). 
With respect to claim 4, Scanlan discloses wherein in the top view of the first package, the first package comprises a second center, and the structure further comprises a corner metal pad closest to a comer of the first package than all other metal pads in the first package (Fig. 11G; pads towards the boundary of the package), wherein the corner metal pad comprises an additional bird-beak pointing to the second center (Fig. 11F).
With respect to claim 5, Scanlan discloses wherein the additional bird-beak points in a direction misaligned from the first center (Fig. 5A, 5B & 13F; some point towards the center while the other ones do not point towards the center). 
With respect to claim 6, Scanlan discloses wherein the first plurality of metal pads comprise four metal pads, each pointing to a closest corner of device die (e.g. See how each corner of the package has one pad pointing to the center of the package as shown in Fig. 13F and 13G).
With respect to claim 7, Scanlan discloses wherein the first package further comprises a second plurality of metal pads forming an array, wherein the second plurality of metal pads comprise bird-beaks pointing to different directions (Fig. 13F and 13G; bird beaks pointing not towards the center).
With respect to claim 8, Scanlan discloses a plurality of under-metal-metallurgies (UBMs) (306 &310 of fig. 11H) in physical contact with the first plurality of metal pads (306&310 physically connected with 290); and a plurality of solder regions (312) in physical contact with the plurality of UBMs.
With respect to claim 9, Scanlan discloses wherein the first package further comprises a dielectric layer (304, wherein each of the plurality of UBMs comprises a first portion in the dielectric layer (306 is inside 304), and a second portion (310 is outside of 304) outside of the dielectric layer.
With respect to claim 11, Scanlan discloses a structure comprising (318 of Fig. 11H):
a device die (224) comprising a first center (center of 224);
an encapsulant (250) encapsulating the device die therein; and
a first plurality of metal pads (290) comprising:
a plurality of corner pads underlying and vertically offset from the device die (290s are underlying the die 224 and offset from 224).
Scanlan in the same embodiment does not explicitly disclose wherein the first plurality of metal pads comprise a metal pad immediately neighboring a corner of the device die, and in a top view of the structure, the metal pad comprises a bird-beak pointing to both of the corner of the device die and the first center of the device die.
In another embodiment, Scanlan discloses wherein the first plurality of metal pads comprise a metal pad (296 of Fig. 11F) immediately neighboring a corner of the device die, and in a top view of the structure, the metal pad comprises a bird-beak pointing to both of the corner of the device die and the first center of the device die (Fig. 5B; and 13F).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s first embodiment by adding Scanlan’s second embodiment disclosure in order to connect different components of a semiconductor device.
With respect to claim 12, Scanlan discloses a second plurality of metal pads underlying and overlapped by the device die (290 of fig. 11H, there are multiple metal pads), wherein at the corner of the device die, the second plurality of metal pads comprises an additional metal pad comprising an addition bird-beak, and the additional bird-beak points to the first center of the device die (Fig. 5B; and 13F).
With respect to claim 13, Scanlan discloses a package, with the device die and the first plurality of metal pads being in the package, wherein in the top view, the package comprises a second center spaced apart from the first center (Fig. 3 A & B - the center can be different when having different x-y position than that of the normal).
With respect to claim 14, Scanlan discloses wherein the bird-beak of the metal pad does not point to the second center (Fig. 5A, 5B & 13F; some point towards the center while the other ones do not point towards the center). 
With respect to claim 15, Scanlan discloses wherein each of the plurality of corner pads comprises a round portion (Fig. 5A) and a corresponding bird-beak, and a first end of the bird-beak is joined to the round portion, and a second end of the corresponding bird-beak is joined to a metal trace (122).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Eng et al. (US 2011/0215453, hereinafter Eng).
	With respect to claim 10, Scanlan does not explicitly disclose a second package bonding to the first package through the plurality of solder regions.
In an analogous art, Eng discloses a second package bonding to the first package through the plurality of solder regions (para 0022 and 0039).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s device by adding Eng’s disclosure in order to stack different packages on each other to reduce the size of a device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Sato et al. (US 2013/0032944, hereinafter Sato).
With respect to claim 16, Scanlan discloses the structure of claim 11.
Scanlan does not explicitly disclose a conductive through-via penetrating through the encapsulant.
In an analogous art, Sato discloses a conductive through-via penetrating through the encapsulant (para 0057; a conductive via extending through the encapsulant of the package).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s device by adding Sato’s disclosure in order to connect different component in a stack of packages.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Ichikawa (US 2005/0287829, hereinafter Ichikawa).
With respect to claim 17, Scanlan discloses a structure comprising (Fig. 11G): a device die (224); and a plurality of metal pads (290) below the device die, wherein the plurality of metal pads comprise: a first metal pad overlapped by the device die (290 is overlapped by 224), the first metal pad comprises a first round portion and a first bird-beak (Fig. 11F and 13F) and a second metal pad vertically offset from the device die (second 290 is vertically offset from first 290), wherein the first metal pad and the second metal pad are immediately neighboring to each other (both 290s are neighboring to each other), wherein the second metal pad comprises a second round portion and a second bird-beak Fig. 11F and 13F); and both of the first bird-beak and the second bird-beak point to a center of the device die in a top view of the structure (Fig. 5A and 13F).
Scanlan does not explicitly disclose an array of metal pads comprising a first plurality of rows and a first plurality of columns of metal pads, wherein the array of metal pads comprises of the first and the second metal pads.
In an analogous art, Ichikawa discloses an array of metal pads comprising a first plurality of rows and a first plurality of columns of metal pads, wherein the array of metal pads comprises of the first and the second metal pads (para 0042 and 0060). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s device by adding Ichikawa’s disclosure in order to connect multiple components of a semiconductor device with each other.
With respect to claim 18, Scanlan discloses wherein the second bird-beak points to both of the first metal pad and a corner of the device die, and wherein the corner is between the first metal pad and the second metal pad (Fig. 5A; and 13F).
With respect to claim 19, Scanlan discloses the first metal pad and the second metal pad, wherein bird-beak directions of a third metal pad and a fourth metal pad are parallel to pointing-directions of the first bird-beak and the second bird-beak (Fig. 13F)
Scanlan does not explicitly disclose that the third metal pad and the fourth metal pad forming a 2x2 array with the first metal pad and the second metal pad.
In an analogous art, Ichikawa discloses that the third metal pad and the fourth metal pad forming a 2x2 array with the first metal pad and the second metal pad (para 0018; number of rows can be different in an array). Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Scanlan’s device by adding Ichikawa’s disclosure in order to achieve the optimal results.
With respect to claim 20, Scanlan discloses a package that comprises the device die and the plurality of metal pads (plurality of 290), wherein in the top view of the structure, the package comprises a package center offset from the center of the device die (Fig. 11G; the center of the package is offset from the center of the die from the top view of 270).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816